Case 1:20-cv-01890-JEB Document1 Filed 07/07/20 Page 1 of 24

UNITED STATES DISTRICT COURT
FOR THE DISTRICT OF COLUMBIA

LAVADA A. STRICKLAND nt ATAITIOT

Case: 1:20-cv-01890 JURY DEMAND
Assigned To : Boasberg, James E.

Assign. Date : 7/7/2020
ELAINE CHAO, SECRETARY, area oo
UNITED STATES DEPARTMENT Description: Employ. Discrim. (H-DECK)
OF TRANSPORTATION DEF RINUAN LS

VS

COMPLAINT
JURY TRIAL DEMANDED

COMES NOW Strickland, LaVada A. Strickland, by and through her counsel, Edward
Blackmon, Jr. and Blackmon & Blackmon, PLLC, and file this action against Defendant, United
States Department of Transportation. As more specifically set forth below, Strickland has been
subjected to race discrimination in violation of Title VII of the Civil Rights Act of 1964, as
amended, 42 U.S.C. §§ 2000e, et seq., (hereafter “Title VII”), and has been unlawfully retaliated
against in the terms and conditions of her employment with the United States Department of
Transportation Federal Aviation Administration.

PARTIES

1.  LaVada A. Strickland, is an adult female resident of Fairfax County, Virginia residing
at 102 Meadows Lane, Alexandria, VA 22304

2, Defendant, Elaine Chao, Secretary, United States Department of Transportation.
Federal Aviation Administration. The United States Department of Transportation/Federal
Aviation Administration is an agency of the United States government. The Defendant is doing
business in this judicial district at several locations, one of which Strickland was stationed.

JURISDICTION AND VENUE
3. The Court has jurisdiction over this action pursuant to 28 U.S.C. § 1331, 1343(a)(3),

and 1343(a)(4) and 42 U.S.C, § 2000e-5.
Case 1:20-cv-01890-JEB Document1 Filed 07/07/20 Page 2 of 24

4. The claims asserted herein arose in the District of Columbia which is also the location
of the acts relevant to the claims asserted by Strickland. Venue is appropriate in this Court under
28 U.S.C. § 1391 (e) and 42 U.S.C. § 2000e-5(f)(3).

5. Strickland has fulfilled all conditions precedent to the institution of this action under
Title VII, as she filed her Charges of Discrimination, Retaliation, and Harassment with the Equal
Employment Opportunity Commission (“EEOC”) within 180 days of the occurrence of the last
discriminatory acts, as alleged in EEOC Agency No. 2019-28378-FAA-02, and further, timely
filed her lawsuit within ninety (90) days of the receipt of her Notice of Dismissal from the EEOC.
(Exhibit “1”),

RELATED HISTORICAL FACTS

6. LaVada A. Strickland was hired by Defendants, Paul Eckert et al. in December 2015
as a Management and Program Analyst.

7. Strickland began her employment for the U.S. Dept. of Transportation, Federal
Aviation Administration as an excepted service employee on a permanent basis and worked hard
to excel in various areas of need including as the IT project manager leading technical projects.
While Strickland was employed as a Management and Program Analyst, Paul Eckert was her
manager. Strickland made numerous complaints to Mr. Eckert regarding intimidation, harassment
and bullying directed towards her by employee Leslie Higgins, Eckert dismissed her complaints
as personality conflicts and never reported Strickland’s complaints to the Federal Aviation
Accountability Board or any other authority within a timely manner (72 hours), of any complaint
as required under FAA Order 1110.125B, and Management’s Failure to Report allegations set
forth in Chapter 3, Paragraphs 3(a) through 3(c).

8. On or about mid-April 2017 harassment actions began when Strickland started a

detail as Director of Workforce Initiatives with FAA Human Resources Organization. Leslie

2
Case 1:20-cv-01890-JEB Document1 Filed 07/07/20 Page 3 of 24

Higgins, APO-400 co-worker; J-band employee, was the initiator and instigator of ongoing
harassment.

9, On or about mid- May 2017 the pattern of harassment and bullying by Higgins
continued and was reported to APO-400 Manager, Paul Eckert by Strickland via numerous verbal
reports and emails with pleas for help to end the continuous, deliberate and malicious actions which
had created a hostile working environment that was intimidating and stressful.

10. From on or about May 2017 to December 2018 Strickland continued reporting
bullying and harassment to Eckert through mostly verbal communications, Eckert would call team
members into his office and conduct sessions where he would ask one person to say what they felt
about what someone else said. These were unproductive and did not amount to any change in
bullying and harassment actions nor did they improve the hostile working environment. On one
of these ‘sessions’ Eckert attempted to set a subsequent one-on-one session with Strickland and
Leslie Higgins. Higgins stated “I don’t have time for these feel good sessions” and Eckert
scheduled no further meeting with Higgins and Strickland. During team meetings, Higgins was
demeaning and continuously interruptive to Strickland when she spoke. In one meeting, Strickland
was referred to as ‘i-t by Higgins. Eckert corrected her each time and said “LaVada”, but Higgins
never addressed Strickland by name.

11. On May 26, 2017, Strickland met with Paul Eckert to discuss the unfair workload in
APO-400. They were: teleworking less than any other employee under Eckert’s purview and
requested unscheduled telework rather than announced telework; Strickland informed Mr. Eckert
that she was putting in more work hours than were allowed to be accounted for under the ‘credit
hour’ policy and she was not being compensated for those hours.; offer of K-band position by Mr.
Eckert based on the level of work that Strickland performed. Mr. Eckert told Strickland that he did

not know if it would be in APO or APL.; additional pay for leadership role that Strickland was
3
Case 1:20-cv-01890-JEB Document1 Filed 07/07/20 Page 4 of 24

preforming; As Strickland was on a K-band detail and still performing more than the 80/20 (APO)
split agreed to in detail agreement, Strickland was performing upwards of 60 hours per week with
no compensation; and, team members going around Strickland for discussions that should have
included Strickland.

12. On Sept. 6, 2017, Strickland asked Eckert to address disrespectful communications
from Higgins. Ms. Higgins later stated, via email, “I’m sorry I am balancing 10 things this AM. I
did not mean to be rude. I just have been frustrated with Sharon and her commitment to the team.
She committed to this and has been being coached on this the whole time. This leave popped up
out of the blue and she needs to honor at least one commitment she has had to this group. You
have not been here in months and have no idea. I sure did not mean to be disrespectful. Just wanted
you to know it’s been addressed”. Sharon is an African American female employee who was
detailed to APO-400. Higgins frequently engaged in disparaging language against black
employees in APO-400 and with and about African American employees in the Agency. (Exhibit
2"),

13. On Sept. 11, 2017, Strickland met with Eckert to follow up on hostile working
environment and to report the lack of support by any personnel in APO-400 on two major
technology program Strickland was leading for the organization, how this was affecting
Strickland’s workload, and requirements for Strickland to go outside of APO-400 for strategic and
business planning partners to aid in assuring project was successful, Eckert continued to listen to
grievances but never followed up with action towards relieving Strickland’s workload. Eckert
encouraged Strickland to continue to identify personnel outside of APO-400 that might be able to

help and provide input to the project.

14, On or about Oct. 10, 2017, Strickland notified Eckert that work was continuing to be

piled onto her workload and that she was already overloaded with additional work requirements

4
Case 1:20-cv-01890-JEB Document1 Filed 07/07/20 Page 5 of 24

that were not in her purview of responsibility. Strickland iterated that APO-400 had four other
employees that were assigned small tasks and duties Strickland was asked to do were within other
employee’s areas of responsibility. Eckert said that he was working on it and that he was aware
Higgins and some new people did not have system knowledge to handle issues that ended up being
assigned to Strickland, Strickland pointed out that she was working long hours that she could not
be compensated for and asked about recording and being paid for the overtime hours, Eckert said
that APO did not allow overtime.

15. On October 16, 2017, Eckert sent an email to Strickland regarding end of year
performance review where he stated, “Drawing on the FY18 APO-400 business plan content, I put
in two goals for IT (dashboard and database). The third goal is just for secondary backup
intermittently, if someone else has to be out of the office. We would of course keep this to an
absolute minimum.” However, additional assignments were not kept to a minimum and Strickland
was doing the work of three people because, either they refused to do the work or they were
incapable of the tasks requirements for successfully completing the job.

16. On October 16, 2017, Strickland requested a meeting with Eckert to again discuss
continuing and ongoing disrespectful communications, undermining of Strickland’s work and the
stressfulness of the environment brought on by Higgins. Strickland said that if it continued, she
would be forced to report it outside of APO-400 but, Strickland was encouraged to give Eckert a
chance to handle it.

17. On or about November 3, 2017, Strickland asked Eckert if he had a minute to talk
about her vacation and leave time. Strickland again stressed that she had use or lose hours and
that she still could not take leave as she would want because of the workload. Eckert suggested
that she begin taking every Friday off to use her leave time. Strickland said that is not how she

wanted to use her leave and even if that were the case, her workload would prevent her from

5
Case 1:20-cv-01890-JEB Document1 Filed 07/07/20 Page 6 of 24

enjoying the time off. Strickland also brought up again that she worked far over the number of
hours that she was able to record using the APO method that allowed up to 24 hours of additional
time. Strickland told Eckert that accumulating more time-off was not helpful for her because, she
always ends up losing at the end of the year, and that on occasions, she donated some of her time
to others through the FAA process, Eckert did not offer any additional remedy.

18. On January 24, 2018, Strickland sent an email to Eckert requesting a meeting to
address workload due to lack of support from APO-400 team personnel, continued bullying and
harassment, and hostile work environment. The following was discussed with Mr. Eckert: The
Performance Committee meeting and that Strickland was not allowed to present status of projects
as was agreed. Strickland voiced to Eckert that he had silenced her voice although it was her hard
work on the technical projects that was bringing them to fruition and that the idea and
collaborations that lead to the success of these projects was a result of Strickland’s ideas. Eckert
said that the federal shut-down had occurred and he did not have the opportunity to talk through it
and that he did not intend for it to come off this way and that he apologizes. Strickland also told
Eckert that because of Higgins influence, Strickland was receiving no support from her team
members during the phased work and that Strickland was forced to rely on external planning
community to test products and provide feedback, He acknowledged that Higgins knowledge was
minimal to non-existent but that she was concerned that everything was taken care of. Strickland
also spoke to Eckert about his not addressing the issues of bullying and harassment and that Eckert
was rewarding negative behavior which only served to keep bullying and hostility going since
there were no repercussions. Eckert said that his intent was to be open to Strickland’s comments
and be concerned with what was being said. (Exhibit “3”)

19. On March 8, 2018, Strickland requested a meeting with Eckert to talk about technical

project options which could not be talked about as an APO-400 team because of Higgins continued

6
Case 1:20-cv-01890-JEB Document1 Filed 07/07/20 Page 7 of 24

attacks on Strickland and Strickland’s work during meetings, made them unbearable and
unproductive.

20. On or about the first week of May 1, 2018, Eckert told Strickland that in his
discussions with AHR, Strickland would be allowed to continue teleworking from Mississippi,
which had begun in January 2018, as long as Strickland reported to the Washington DC
Headquarters facility for two days out of each pay period. Strickland told Eckert that would be no
problem and they agreed this would begin in June 2018.

21. On May 18, 2018, Strickland sent another email to Eckert asking that he address
ongoing harassment and hostility so that a stop could be put to it as actions had long since created
a hostile work environment and attacks were continuing. Strickland explained that this was
extremely stressful and that with the workload she was carrying, it was too much, (Exhibit “4”)

22. On May 21, 2018, Strickland spoke to Defendant, Eckert asking for meeting to again
discuss APO-400 bulling and harassment and hostile work environment. Strickland asked that it
be reported to the appropriate authorities as this had been allowed to continue for much too long.
Eckert listened to Strickland but told Strickland if it was reported, “it may not turn out the way
you want”. Strickland took this as a direct threat to prevent her from filing actions outside of APO-
400 manager, Eckert (Exhibit “4”).

23. On or about June 4, 2018, Strickland reported for one week at the Washington DC
Headquarters office. During this week, a meeting was scheduled with Strickland, Eckert, Nguyen
and David Chien, Executive Director; APO-1. In this meeting, Strickland was caught off guard as
Nguyen and Eckert began to badger her about teleworking. Nguyen told Strickland that if they had
a posted position now, he would not hire her for it. Strickland felt attacked and became fearful for
her job. This went on, one after the other, going around the table to complain about her telework

schedule, when just prior to her internally going to them about the bullying and harassment in her

7
Case 1:20-cv-01890-JEB Document1 Filed 07/07/20 Page 8 of 24

office, they were allowing her to report two days per pay period to maintain the telework status.
Strickland asked if it had anything to do with her work performance, and Eckert admitted that there
was no problem with the work she was doing, and that Strickland was performing and delivering
products effectively.

24, On or about July 25, 2018, Strickland sent an email to Mr. Eckert to again request
support from bullying and harassment and the hostile working environment. Mr, Eckert and
Associate Director, Nguyen called Strickland to talk about the situation and asked Strickland what
she wanted to happen. Strickland told them she wanted the bullying and harassment to stop and
that it had caused her tremendous stress and anxiety. Strickland said she experience physical
sickness whenever she was about to call into a team meeting because she knew that it would be
demeaning and constant attacks towards her, and that progress on her projects would be
undermined by Higgins and others that Higgins had encouraged. Strickland stressed that it was a
mob mentality, and that it should not be allowed. Nguyen suggested that perhaps a class should be
given to APO-400 personnel on workplace bullying and harassment to help educate employees.
This did not happen. (Exhibit “5”)

25. On July 31, 2018, Strickland sent an email to Associate Director, Minh Nguyen and
Manager, Eckert asking what actions were or would be taken regarding her report of bullying,
harassment and hostile working environment, (Exhibit “6”)

26. On or about August 5, 2018, Associate Director Nguyen informed Strickland that
APO had reported bullying, harassment and hostile work environment claims to the Accountability
Board on July 27, 2018 via teleconference call. Eckert told Strickland that they “did not believe

it rose to the level of bullying and harassment but they reported it anyway”.

Sener ane ar! ngsrammuunts
Case 1:20-cv-01890-JEB Document1 Filed 07/07/20 Page 9 of 24

27, On or about August 6, 2018, Strickland filed a claim with the FAA Accountability
Board, alleging harassment, bullying and subjection to a hostile work environment by Higgins and
Eckert. (Exhibit “7”)

28, On August 14, 2018, Strickland sent an email to inform Paul that the hostile work
environment was continuing with, contractor, Linda Mercado, refusing to provide appropriate
assistance to Strickland for video-conferencing equipment in APO-400 weekly planner meeting.
(Exhibit “8”)

29. On August 24, 2018, Strickland continued to be subjected to hostile work
environment issues; unbalanced workload; refusal of team to schedule technical project meetings
with Strickland who was project manager for all technology projects for the APO-400
organization.

30. On or about late September, 2018, Strickland contacted Eckert to ask about end-of-
year awards and award for technical project work that had been completed under Strickland’s
leadership. Mr. Eckert set an appointment to speak with Strickland. When they spoke, Eckert
informed Strickland that he had put in a request for her to be awarded but, it was denied by upper
management to include Nguyen, Dave Chien and .other.

31. Strickland has worked for the Federal Aviation Administration since January 2013
and her work has always been stellar and beyond what is expected of her. Strickland has received
varying awards throughout this time and 2018 was the first year that she had not received an
awarded for her efforts. Defendant, Eckert acknowledged that Strickland should have received an
awarded, but there was nothing he could do. Strickland was aware that this was due to her formal
complaints of bullying, harassment, hostile working environment and her initial claim of

retaliation against APO to the Office of Aviation Policy and Plans, International Affairs &

Environment
Case 1:20-cv-01890-JEB Document1 Filed 07/07/20 Page 10 of 24

32. On September 25, 2018, in an email to Higgins and Eckert, Strickland, requested
another meeting with Eckert regarding Higgins disrespectful behavior and the continued piling of
work onto Strickland. In the email, Strickland told Mr. Eckert that she did not have the bandwidth
to support additional work as there were two new team members that were available to handle it
and again, asked that there be a balance of workload. (Exhibit “9” )

33. On September 25, 2018, Strickland was presented a Notice to Terminate Telework
via email from Eckert demanding Strickland report to the FAA Headquarters in Washington DC
on October 29, 2018. On the same day, September 25, 2018, Strickland contacted the FAA
Accountability Board to inform them that she wanted to file a claim of retaliation based on her
previous report of bullying and harassment (July 2018). (Exhibit “10”)

34. On October 2, 2018, Strickland sent an email to Eckert and Nguyen stating the
following: “I brought to your attention at the conclusion of our meeting with APO-400 last
Thursday that Leslie [Higgins] repeatedly referred to me as “she” or “i-t” in the meeting. Her
references included saying and/or implying that “she” or “‘i-t” had not responded to work that was
outside my purview. This is consistent with Higgins’ continued attacks against Strickland in an
attempt to bring about public humiliation as well as continuing to undermine Strickland’s work,
thus, continuing the bullying and harassment of Strickland. (Exhibit “11” )

35, On or about October 1, 2018, Strickland filed AFSCME Union grievance for the
revocation of telework for personal reasons in violation of Article 33, Section 8 of the Termination
of Telework Agreement. (Exhibit “12”)

36. On or about October 19, 2018, Strickland filed a second retaliatory claim with the
FAA Accountability Board, alleging that she was denied a performance award in retaliation for
filing of a bullying and harassment claim in August 2018, a retaliation claim in September 2018.

(Exhibit “13”)
10
Case 1:20-cv-01890-JEB Document1 Filed 07/07/20 Page 11 of 24

37, Onor about October 29, 2018, Strickland went on FMLA leave which continued until
May 11, 2019. During this time, Defendant, Eckert was put on a detail in another APL office and
Higgins was placed in the acting Program Managers position for which Eckert had previously held.

38, On or about December 20, 2018, Strickland received an email from an employee
where Higgins referenced herself as Manager of the APO-400 team. Since this was the person who
was the initiator and instrument of the bullying, harassment and hostile work environment that
Strickland had been subjected to for the past two (2) years, Strickland forwarded a message by
email to Eckert to inquire what was going on and if the position had been posted as Strickland
would also have been eligible to apply or be appointed as acting manager in that position. Both
Strickland and Higgins were in APO-400, J-bands but, Strickland had more experience and
education. Even though Strickland was on FMLA, she was in constant communications with
Eckert during this time and was to be kept apprised of situation that affected her employment in
APO-400, (Exhibit “14”)

39. On December 20, 2018, Defendant, Eckert offered the following response to
Strickland’s inquiry: “In response to your email forwarded below, please let me offer the following
responses. First, the APO-400 manager position has not been posted with an official job
announcement. That is because I still officially occupy the position but will be on detail to the
APL Chief of Staffs office. Leslie has been asked to step into the manager role on an interim
basis. Also, I am consulting with the APL/APO management team and AHR, through Minh as my
supervisor, regarding preparation of a position to convey to you by email regarding extension of
your FMLA and use of any other leave options. Following the conclusion of those consultations,
you will be contacted regarding the FMLA issue.” (Exhibit “15”)

40. On May 13, 2019, Strickland reported to the FAA Headquarters facility in

Washington DC. Once her work day began, she met with Associate Director, Nguyen. Strickland
11
Case 1:20-cv-01890-JEB Document1 Filed 07/07/20 Page 12 of 24

was informed that she would not report to APO-400 but would be detailed to the APO-200, under
Manager, Matthew Klein. Strickland was assigned as an Economist managing the Aviation and
Airways Trust Fund forecast. Strickland was not offered compensation for change of duty and
assignments. Strickland asked Nguyen to be considered for the Program Manager position that
had been vacated when Eckert was placed on detail in December 2018. Higgins had been placed
in that position on a six month detail and her six months was coming up in mid-June 2019. Higgins
was also in a J-band position along with Strickland in APO-400. Nguyen said he would look into
it, talk to Executive Director, David Chien, and get back with Strickland. Nguyen confided in
Strickland that the only reason Higgins was placed into the acting Program Manager position was
because APO didn’t have anyone else, indicating it had nothing to do with her ability to perform
the duties.

41. On or about May 21, 2019, Strickland’s newly assigned detail manager, Klein,
informed Strickland that the position did not allow telework as there were quick turnaround needs
that may require immediate attention and therefore she would not be allowed to have set telework
days and would need to request telework on an ad hoc basis and get approval before being allowed
to telework, To this day, Strickland has not had a ‘quick turnaround’ request that would not have
allowed her to respond via telework, Further, the entire Agency is teleworking now (COVID-19),
and it is not restrictive to the duties or mission of the Agency,

42. Strickland was denied the right/opportunity to detail into APO-400 Manager’s
position although detailee, Higgins, in the same J pay band under APO-400, had been in place for
more than six months, where six months is the limit unless the job is posted. Strickland was told
that AHR confirmed the 6-months limitation and had decided to post the position under the NTE,
but that it could take up to three (3) months or so to complete the process (on or about May 28,

2019).
12
Case 1:20-cv-01890-JEB Document1 Filed 07/07/20 Page 13 of 24

43. On or about June 20, 2019, Defendant, Nguyen and AHR posted the Program
Manager position vacated by Eckert shortly after Strickland requested the same opportunity to
detail into the position.

44, Onor about July 1, 2019, Strickland was told that the organization would assign her
additional duties as liaison with the Commercial Space (AST) organization to work on and learn
forecast methodology for commercial space activity in a partnership to transfer the forecasting arm
from AST to the APO organization in the coming fiscal year (FY2020), Strickland did not object
to the additional work but continued to ask about the detail for the Program Manager’s position
based on her qualifications, fair employment practice and AHR policy for job opportunities.

45, Onor about July 3, 2019, Strickland received an SF-50 for the assignment in APO-
200 and it was written as detailed to APO-200 for “unclassified duties”. The effective date was
June 9, 2019 with an NTE of December 17, 2019. After receiving the SF-50, Strickland went to
Nguyen and asked why the SF-50 was listed as “Unclassified Duties” and why the start date was
listed as June 9, 2019, when the detailed officially start on May 13, 2019. Nguyen stated that the
detail dates could be corrected.

46. On or about July 9, 2019, Strickland was sent an SF-50 Memo covering the period
June 9 — December 8, 2019 with four responsibilities that included: 1. Monitoring trust fund
revenue, 2. Updating, maintaining and executing trust fund revenues forecast models, 3
Developing responses to internal and external queries about the FAA Trust Fund and revenue
components and, 4. Other assignments and duties as they become available. The SF-50 did not
change.

47, On or about July 15, 2019 Strickland again brought to Nguyen’s attention that her
position was that of an Economist, and her SF-50 should be reflective of such. Nguyen stated that

he could not just assign her as an economist and that human resources would have to review her

13
Case 1:20-cv-01890-JEB Document1 Filed 07/07/20 Page 14 of 24

credentials to ensure that she met the qualifications for the job classification. Strickland iterated to
Nguyen that getting the correct job classification for what she was assigned on May 13, 2019, did
not negate the request for assignment to detail into the APO-400 Program Manager position,
particularly since this detail was not requested but forced on Strickland as a result of the bullying,
harassment and hostile working environment in APO-400.

48. On or about July 17, 2019, Nguyen requested Strickland email him, her resume and
professional qualifications,

49, On July 18, 2019, Strickland sent the following email to Nguyen: “Please find
attached copies of my resume and undergraduate/graduate transcripts. In submitting these
documents for proper classification for the work that I am doing with APO-200, I want to
emphasize that it in no way means that the application and referral for the APO-400 Program
Manager position that I have applied is withdrawn.”. Strickland certified for the APO-400
Program Manager position through the AHR process. (Exhibit “16’)

50. On July 18, 2019, Nguyen responded via email: “Yes, these documents are for the
200 detail. The 400 acting manager position is a different path”. (Exhibit “17”)

51. Onor about July 29, 2019, Strickland interviewed for the APO-400 Program Manager
position that she certified for through the AHR process.

52. On August 8, 2019, Strickland followed up with Nguyen via email on the status of
the determination of the appropriate job classification for work in APO-200/300, since Strickland
had not heard back. Nguyen confirmed, via email “I just checked with APL-11 and was told that
AHR already reviewed your resume and transcript, and that you can be detailed into an Economist
position. They are doing paperwork and will keep me posted.” Nguyen acknowledged that

Strickland was confirmed by AHR as Strickland has a doctorate in Public Policy and Political

14

 
Case 1:20-cv-01890-JEB Document1 Filed 07/07/20 Page 15 of 24

Economy with a formal work background in statistical analysis, using both quantitative and
qualitative analysis methods and tools. (Exhibit “18”)

53. On September 26, 2019, Strickland met with Nguyen to get the outcome of her
interview for the Program Manager position for APO-400 since she had not been notified of
outcome decision. In this meeting Nguyen would not share how many people interviewed for the
position, but said that it was more than Higgins and Strickland, and that Higgins was selected.
Nguyen said he had a great pool of candidates and candidates ranked from good to great in
interview scoring. Strickland asked besides interview, what else was taken into consideration such
as certifications and education. Nguyen said both were, the interview along with the application
package are considered for selection, Strickland expressed that she did not expect that the selection
would be fair and that she was aware that Higgins had been preselected for the position and it
therefore, did not matter what Strickland’s package and interview looked like as the outcome was
predetermined.

54. On or about October 1, 2019, Strickland received notification that a new SF-50 was
issued terminating the current “unclassified” detail as of September 28 2019.

55. Onor about October 24, 2019, Strickland received notification that a new SF-50 was
issued assigning her as an Economist (0110) with an effective date of September 29, 2019 and
NTE of December 8, 2019.

56. On or about October 25, 2019, Strickland made Nguyen aware that the SF-50 was
still incorrect as it was not retroactive to May 13, 2019, the day she was reassigned (detailed) to
APO-200 with the work responsibilities. Nguyen said paperwork could be corrected at any time,
but to-date is has not been corrected.

57. Asa direct result of Higgins, Eckert and Nguyen’s conduct, and the Federal Aviation

Administration refusal to prevent said conduct, Strickland became depressed and began both

15
Case 1:20-cv-01890-JEB Document1 Filed 07/07/20 Page 16 of 24

psychiatric and psychological therapy. Strickland began to dread going to work and became
anxious, mistrusting and depressed.

58. Notwithstanding evidence to the contrary, Higgins, Eckert, and Nguyen, continued a
course of persistent and unabated bullying, harassment and retaliation of Strickland solely because
of the exercise of her constitutionally and statutorily protected right to complain about this
harassment of her and other misconduct. Frustrated at Defendant U.S. Department of
Transportation, Federal Aviation Administration’s failure to protect her against the acts of
decimation and retaliation, Strickland filed a grievance with the FAA/EEO in May 2019,

59. Following the aforesaid tortured events involving Strickland and Higgin, Eckert and
Nguyen, the United States Department of Transportation/Federal Aviation Administration knew,
or should have known, that the acts of discrimination, intimidation and retaliation would continue
unless remediated by the United States Department of Transportation/Federal Aviation
Administration.

COUNT 1

60. Strickland incorporates herein the proceeding paragraphs.

61. Strickland, over the course of her employment with Defendant, engaged in protected
activity, the same being her right pursuant to Title VIT to complain about negative, harmful, and
adverse job action that was undertaken against her because of her race.

62. Strickland was assigned to work with Higgins by the Defendant, United States
Department of Transportation/Federal Aviation Administration, while knowing of her history of
hostile and adversarial interaction with Strickland.

63. Eckert and Nguyen prior to the actions complained of hereinafter, had carried out acts
of retaliation against Strickland, because of Strickland’s exercise of her protected rights under Title

VII. Because Eckert and Nguyen’s prior acts of retaliation were not checked by the Defendant,

16
Case 1:20-cv-01890-JEB Document1 Filed 07/07/20 Page 17 of 24

they were at liberty to continue their retaliatory conduct toward Strickland, knowing that they
would not suffer any consequences. However, Eckert was forced to detail outside of APO after
allegations of bullying, harassment and hostile work environment were ignored and it was found
that he had not reported it to the appropriate authorities.

64. Defendants conduct and actions as stated and listed herein were pretextual in
furtherance of Defendants’ ongoing efforts of a pattern and practice of discriminating against
Strickland because of the prior exercise by her of her Title VII rights, her race (African American),

65. As a direct and proximate result of discriminatory and retaliatory actions of the
Defendant United States Department of Transportation, Federal Aviation Administration,
Strickland is entitled to an award of damages.

COUNT I

66. In December, 2015, Strickland was assigned to the United States Department of
Transportation, Federal Aviation Administration in Washington, DC. She was performing her
assigned duties, when she bullying and harassment began on or about May 1, 2017 by the employee
of APO-400, Leslie Higgins. Ms. Higgins repeatedly interrupted Strickland in team meetings in a
disruptive manner preventing Strickland from providing updates in a team setting. Ms. Higgins,
repeatedly criticized, demeaned and undermined Strickland’s work. At one point during a verbal
assault, Ms. Higgins repeatedly referred to Strickland as “i-t” as she proceeded to undermine
Strickland work efforts. Mr. Eckert failed to report Strickland’s reporting of bullying, harassment
and hostile work environment as required by the Federal Aviation Administration.

67. The unwavering verbal assault administered by Defendant Federal Aviation
Administration Program Manager, Paul Eckert and Associate Director, Minh Nguyen was a direct
response and in retaliation for Strickland having exercised her protected right to pursue relief

through EEO or Title VII Complaints. This is evident from Mr. Eckert’s reference to a fact that
17
Case 1:20-cv-01890-JEB Document1 Filed 07/07/20 Page 18 of 24

Strickland may want to think about filing an official complaint and that, “it may not turn out like
you want”, and Mr. Minh Nguyen statement to Strickland that he would not hire her if the job were
posted now” in their unwarranted verbal assault, and effort to intimidate Strickland,

68. On June 7, 2018, Mr. Eckert scheduled a meeting to speak with Strickland in her
Director’s office, along with her Associate Director, Mr. Nguyen. Believing that the requested
meeting was related to her employment, Strickland recorded the meeting on her cell phone, where
Mr, Minh Nguyen stated to Strickland that he ‘would not hire her if the job were posted now’, in
his unwarranted verbal assault, and effort to intimidate and demean Strickland.

69. The abusive, demeaning verbal assault, left Strickland traumatized, humiliated and
in fear of losing her job.

70. Defendant, its agents, and employees engaged in targeted retaliation, harassment of
Strickland because of her race (African American). Defendant United States Department of
Transportation, Federal Aviation Administration, its agents, and employees subjected Strickland
to terrifying, humiliating, harmful, and degrading verbal assault, thereby, causing Strickland pain,
stress, and anxiety. The above-mentioned acts were severe or pervasive and created a hostile
work environment for Strickland.

71. Although the Defendant, United States Department of Transportation, Federal Aviation
Administration, knew or should have known of Higgins, Eckert and Nguyen’s harassment,
intimidation, and hostile work environment, the agency nevertheless, failed to take prompt and
effective remedial action. Accordingly, United States Department of Transportation, Federal

Aviation Administration, is liable for the substantial harm and damages inflicted upon Strickland.

COUNT Il
18
Case 1:20-cv-01890-JEB Document1 Filed 07/07/20 Page 19 of 24

72, Defendants engaged in a pattern of intentional and systemic discrimination and

retaliation against Strickland. The discriminatory and retaliatory practices engaged in by

Defendant adversely affected Strickland with respect to the terms and condition of Strickland’s

employment as set forth hereinafter:

a.

73.

On September 25, 2018, revoking telework of Strickland for personal reasons
unrelated to job performance,

In September 2018, denying performance award for completion of Agency-wide
technical systems project,

In June, 2018, denying Strickland equal opportunity to detail as Program Manager in
APO-400.

On May 13, 2019, reassigning Strickland to new organization without increase in pay
based on job classification and duties assigned.

Strickland was denied equitable pay based on job duties and employee in APO-400
with same J pay band and less responsibilities.

One of the individuals, Higgins, involved in the bullying and harassment of Plaintiff,
was temporarily promoted into the APO-400 position (December 2018). No
notification was provided nor was Strickland offered the same opportunity.

Strickland asked to be offered the same opportunity after six (6) months, but was
denied the opportunity by management (On or about May 13, 2019).

Strickland was denied the right/opportunity to detail into APO-400 Manager’s
position although detailee, Leslie Higgins, in the same J pay band under APO-400,
had been in place for more than six months, where six months is the limit unless the
job is posted. Strickland was told that AHR confirmed the 6-months limitation and
they decided to post the position under the NTE, but it could take up to three (3)
months or so to complete the process (on or about May 28, 2019). The job was posted
on June 20, 2019 and closed on July 1, 2019 shortly after Strickland requested the
same opportunity to detail into the position.

Defendant United States Department of Transportation, Federal Aviation

Administration managers and supervisors made offensive and derogatory comments and other

statements evidencing their animus and bias against Strickland as an African American, and

19
Case 1:20-cv-01890-JEB Document1 Filed 07/07/20 Page 20 of 24

because of the exercise by Strickland of her Title VII protected rights to seek redress for
Defendant’s racial and discriminatory actions with reference to her employment.

74. Similarly situated white females were not subjected to the acts complained of herein
by Strickland.

75. Strickland seeks an injunction that prohibits the United States Department of
Transportation, Federal Aviation Administration from assigning Leslie Higgins to any supervisory
position which Strickland is working; and require the United States Department of Transportation,
Federal Aviation Administration to take steps necessary to protect Strickland and other African
American employees from work place harassment, retaliation; and enjoined Defendant from
discriminating against Strickland on the base of race. Strickland also seeks an award of
compensatory damages for pain and suffering, reasonable attorney’s fees, and cost.

76. Defendant’s complaints and actions against Strickland were pre-textual in
furtherance of its illegal retaliatory conduct toward Strickland, in violation of Title VII of the Civil
Rights act, as amended,

77. Defendant’s acts as described above were undertaken with malice and reckless
indifference to Strickland’s federally-protected rights.

78. As a direct result of Defendants’ conduct, Strickland suffered damages including
severe physical and emotional distress, embarrassment and humiliation, for which she is entitled
to an award of damages.

COUNT IV —- RETALIATION

79. Strickland incorporates herein the proceeding paragraphs.

80. By conduct described above, Defendant discriminated against Strickland because of
her race and in retaliation for her complaints of race and sex discrimination, in violation of Title

VII of the Civil Rights Acts of 1983, as amended, by subjecting her to adverse conditions of
20
Case 1:20-cv-01890-JEB Document1 Filed 07/07/20 Page 21 of 24

employment, and adverse employment decisions, to which similarly situated white female
employees were not subjected.

81, Defendant’s acts described above were undertaken with malice and reckless
indifference to Strickland’s federally-protected rights.

82, Asa result of the conduct described above, Strickland suffered damages including
but not limited to, loss of personal and sick leave, loss of wage earnings at the appropriate pay rate,
loss of equal opportunity for employee advancement, severe physical and emotional distress,
embarrassment, and humiliation.

83. Title VII prohibits employers form retaliating against any employee because his/her
engaged in a protected activity. Resisting and/or complaining of racial discrimination is protected
activities under Title VIL.

84. Defendant and its agents, servants, and/or employees, engaged in unlawful retaliation
in violation of Title VII

85. Strickland engaged in protected activity by complaining of harassment, and bullying,
hostile and intimidating work environment and discrimination based on her race.

86. Defendant U.S. Department of Transportation and the Federal Aviation
Administration, its agents, and /or employees retaliated against Strickland on the basis of her
protected activity, and took material and adverse employment actions against her, including
creating and permitting a hostile work environment. Defendant failed to take effective remedial
action such that the Defendant’s action would deter a reasonable employee in the same situation
from making a complaint.

CONCLUSION AND SUMMARY
87. Seeking to redress these violations and to protect her rights under the law, Strickland

filed administrative EEO complaints, In response, Defendant has retaliated against Strickland

21
Case 1:20-cv-01890-JEB Document1 Filed 07/07/20 Page 22 of 24

and took actions against her that have affected the terms, conditions and privileges of her
employment, Defendant has further retaliated against Strickland in its refusal to promote Strickland
and by making false assertions about Strickland’s performance to justify the promotion denial.

88. These adverse actions have hampered and interfered with Strickland’s ability to
advance in her career and have significantly harmed her professional reputation. By denying
Strickland the career ladder, non-competitive promotion, and taking other steps that reflect
negatively on Strickland’s abilities, Defendant has effectively undermined and damaged
Strickland’s career. These and other adverse actions constitute a continuing violation of Strickland’s
rights under Title VI of the Civil Rights Act of 1964.

89, Asa direct and proximate result of the intentional acts of Defendant and/or agents or
employees acting on its behalf, Strickland has suffered grievous harm to her career and continues to
suffer such harm. These injuries and losses include, but are not limited to, loss of substantial past and
future salary, benefits and entitlements, loss of professional status and career-enhancing opportunities
and loss of retirement savings and benefits.

90. As a direct and proximate result of the intentional acts of Defendant and/or agents or
employees acting on its behalf, Strickland additionally has suffered great emotional distress,
embarrassment, humiliation, pain and anguish, as well as damage to her professional career and
reputation. This extreme stress has necessitated that Strickland to seek medical treatment for the
mental injuries and resulting physical manifestations of stress caused by the workplace
discrimination and reprisal by Defendant and its agents.

RELIEF SOUGHT
WHEREFORE, Plaintiff respectfully requests this Court to:
A. Enter judgment for Strickland against Defendant on all Counts;

B. Declare that the conduct of Defendant violates Title VII of the Civil Rights Act of

1964, as amended;
22
Case 1:20-cv-01890-JEB Document1 Filed 07/07/20 Page 23 of 24

Enjoin and prohibits the United States Department of Transportation, Federal
Aviation Administration from assigning Leslie Higgins to any supervisory position
which Strickland is working; and require the United States Department of
Transportation, Federal Aviation Administration to take steps necessary to protect
Strickland and other African American employees from work place harassment,
retaliation; and enjoined Defendant from discriminating against Strickland on the
base of race and sex;

Enjoin and prohibit the Defendant from retaliating against Plaintiff for the exercise
of her protected rights to complaint about Defendant’s acts of discrimination on the
basis of race;

Enjoin and prohibit Defendant, its agents, employees, from harassing and
intimidating Plaintiff for the exercise of her protected rights under Title VII of the
Civil Rights Acts of 1964, as amended;

Order the Agency to refrain from taking any act of retaliation, including reassigning
or relocating Strickland because of the exercise of her protected rights, as well as to
make work assignments available that enable her to use her expertise in the best
interest of the Agency;

Award Plaintiff compensatory damages for the denial of an increase in pay, based on
job classification and duties assigned;

Award Strickland compensatory damages for the injuries and losses that she
suffered in an amount to be proved at trial;

Order that Plaintiff be promoted to APO-400 Manager’s position with back pay;

23
Case 1:20-cv-01890-JEB Document1 Filed 07/07/20 Page 24 of 24

J. Order Defendant to pay all reasonable attorneys’ fees, court costs, and expenses
incurred by Strickland as a result of Defendant's actions and inactions, as well as pre-
judgment and post-judgment interest;

K. Enjoin and prohibit the Defendant from denying and retaliating against Plaintiff in
the assignment of telework; and

L. Order such other equitable and legal relief as the Court deems necessary and

appropriate.
JURY DEMAND
Strickland requests a trial by a jury of her peers as to all claims set forth in this Complaint.

Respectfully submitted this the 1" day of June, 2

 
     

 
  

j fv! f2—
LAVADA STRICKLAND, pro se

102 Meadows Lane

Alexandria, VA 22304

214-477-0621

lavadaas @ aol.com

24
